Citation Nr: 0001772	
Decision Date: 01/21/00    Archive Date: 01/28/00

DOCKET NO.  97-29 240	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for rhinitis, 
originally claimed as sinusitis.

2.  Entitlement to a rating higher than 10 percent for 
service-connected right knee strain with degenerative 
arthritis, on appeal from the initial grant of service 
connection.

3.  Entitlement to a rating higher than 10 percent for 
lumbosacral strain with degenerative joint disease of the 
spine and lumbar and thoracic scoliosis, on appeal from the 
initial grant of service connection.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Bernie Gallagher, Counsel


INTRODUCTION

The appellant had active service from October 1988 to June 
1995.

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal as a result of rating decisions by the 
Department of Veterans Affairs (VA) regional office (RO) in 
New Orleans, Louisiana.  A rating decision in April 1996, 
inter alia, granted service connection for hemorrhoids and 
lumbosacral strain, both evaluated as noncompensable from 
June 29, 1995.  This rating action also denied service 
connection for a right knee disorder and sinus problems, 
noting that the veteran failed to report for scheduled 
examinations in September 1995.

Following receipt of a letter from the veteran, a rating 
decision in May 1997 granted service connection for right 
knee strain, traumatic degenerative joint disease with 
possible lateral meniscus tear, evaluated as 10 percent 
disabling from June 29, 1995, the day following discharge 
from service.  This rating action also increased the 
evaluation for lumbosacral strain to 10 percent as of June 
29, 1995.  In addition, service connection for sinusitis was 
denied.  

On the VA Form 9 received in September 1997, the veteran 
stated that he was mistaken in his medical terminology and 
would like to claim rhinitis in place of sinusitis.  
Subsequently, a rating decision in April 1998 denied service 
connection for rhinitis. 



FINDINGS OF FACT

1.  Rhinitis was not present during service and there is no 
competent medical evidence to link any current allergic 
rhinitis to service. 

2.  From June 29, 1995, the right knee disorder has been 
manifested by manifested by complaints of pain and x-ray 
evidence of degenerative arthritis without objective evidence 
of limitation of motion or instability.

3.  From June 29, 1995, the low back disorder has been 
manifested by complaints of pain and tenderness and x-ray 
evidence of degenerative arthritis, without medical evidence 
of any limitation of motion or muscle spasm.


CONCLUSIONS OF LAW

1.  The claim for service connection for rhinitis is not well 
grounded, and there is no further duty to assist the 
appellant in developing facts pertinent to his claim.  
38 U.S.C.A. §  5107(a) (West 1991

2.  The criteria for a rating in excess of 10 percent for the 
appellant's service-connected right knee disorder, on appeal 
from the initial grant of service connection, have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§ 4.71, Diagnostic Codes 5003- 5257 (1999).

3.  The criteria for a rating in excess of 10 percent for the 
appellant's service-connected lumbosacral strain with 
degenerative arthritis, on appeal from the initial grant of 
service connection, have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. § 4.71, Diagnostic Codes 5003- 
5295 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual background.

The service medical records disclose that the veteran was 
seen in November 1988 with complaints of sinus congestion, 
especially at night.  The clinical impression was upper 
respiratory infection.  In December 1988, he was seen again 
with complaints of nasal congestion and the impression was 
upper respiratory infection.   In July 1989, he again 
complained of nasal congestion.  An examination disclosed 
that the sinuses were not tender and he had normal mucosa.  
In January 1990, he was seen with upper respiratory 
complaints.  Examination of the nose revealed normal nasal 
mucosa and clear rhinorrhea.  In March 1990, he was seen with 
complaints of nasal congestion.  He had clear nasal drainage 
and the assessment was upper respiratory infection.  He was 
issued over- the- counter medications for congestion in 
March, May and December 1990.  In September 1990, he 
complained of back pain of three days duration after playing 
basketball. Range of motion was within normal limits and the 
assessment was muscle strain 

In December 1990, the veteran was seen with complaints of 
pain in the right knee of two days duration.  The assessment 
was iliotibial tendinitis.  In October 1991, he was seen with 
a complaint of a twisted right knee after playing basketball.  
He was referred to orthopedics with the provisional diagnosis 
of rule out medial collateral ligament tear.  An x-ray of the 
right knee was normal.  On the examination several days later 
he had edema and was fully unable to bend the knee.  

In March 1992, the veteran was treated for viral syndrome 
with sinus  drainage.  In May 1992, it was reported that he 
was status post a right knee injury pending orthopedic 
evaluation.  He denied locking or giving way.  He was found 
fit for reenlistment.  In December 1994, he was seen with 
complaints of back pain following a motor vehicle accident.  
On examination, he had a minimal amount of tenderness 
bilaterally.  The assessment was low back strain.  On the 
separation examination, the veteran had no complaints of 
rhinitis and the examination was normal for all systems.  He 
filed his initial VA claim in August 1995.  He had no 
pertinent complaints or manifestations on an official 
examination for Reserve purposes in May 1996.

A statement dated in April 1995, with treatment records, is 
of record from Glenn C. Nusbaum, D.C.  He disclosed that the 
veteran was involved in an automobile accident in December 
1994 and that his symptoms included sharp pains in the low 
back with fast movements, and at times randomly.  His 
diagnoses included lumbar sprain/strain  and sciatic 
neuropathy.

On a general VA examination in October 1996, the veteran 
reported a history of sinus problems since 1989.  The 
examination of the sinuses was negative and a pertinent 
diagnosis was history of sinus congestion.  The veteran 
received a VA nose and sinus examination in October 1996.   
He stated that during service he was examined for occasional 
congestion of the nose and that he was allergic to dust and 
pollen.  He used Afrin nose drops along with antihistamines.  
The nasal septum was midline and the nasal mucosa appeared 
normal.  The air passage was open on the right and partially 
occluded on the left.  The clinical impression was allergic 
rhinitis.

The veteran received a VA joint examination in October 1996.  
He reported that he injured his right knee playing basketball 
in service and that he still required treatment.    He had 
injured his back in a motor vehicle accident in December 1994 
and was treated by a private physician who found that he had 
lumbar spine strain.  He now presented with complaints of low 
back pain and right knee pain. He denied surgery on the back 
or knee.  He claimed problems with his right knee with 
movements and on prolonged standing or walking.  The knee had 
locked in cold weather and had given way in cold weather.  He 
claimed pain about the patellar area of the right knee.  His 
low back pain was in the midline of the lumbar spine.  There 
was no numbness in the legs and no radiation at present.  

On physical examination, the veteran had tenderness in the 
midline of the lower lumbar spine.  Range of motion was full.  
There was no spasm.  Straight leg raising was negative.  
Reflexes were two plus and equal.  There was no atrophy of 
the calf or thigh.  Toe and heel walk was okay.  Motor and 
sensation was intact.  He had full range of motion of the 
right knee with tenderness about the patellar area and also 
in the lateral joint line.  He had a negative McMurray, 
Lachman, and anterior drawer tests.  There was no medial 
laxity but valgus stress caused pain laterally at the joint 
line.  There was some crepitation on motion and minimal 
swelling above the knee.  X-rays of the lumbar spine showed 
scoliosis of the thoracolumbar area.  There was evidence of a 
possible old fracture at the L5 area.  His right knee had 
medial joint line osteophytes on the tibia and femur.  The 
diagnoses were degenerative joint disease of the spine with 
lumbar and thoracic scoliosis; degenerative joint disease of 
the right knee with a possible lateral meniscus tear.

Legal Analysis

Service connection for rhinitis.

Entitlement to service connection for a particular disability 
requires evidence of the existence of a current disability 
and evidence that the disability resulted from disease or 
injury incurred in or aggravated during service.  38 U.S.C.A. 
§§ 101(16), 1110, 1131 (West 1991).

In making a claim for service connection for a disorder, the 
claimant has the burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is well grounded.  38 U.S.C.A. § 5107(a) (West 1991).  
The United States Court of Appeals for Veterans Claims 
(Court) has defined the term "well-grounded claim" as a 
"plausible claim, one which is meritorious on its own or 
capable of substantiation."  Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990).  The Court has further noted that 
"[a]lthough the claim need not be conclusive, the statute 
provides that it must be accompanied by evidence."  Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992); 38 U.S.C.A. § 5107(a) 
(West 1991).  Moreover, the Court has stated that "[t]he 
quality and quantity of the evidence required to meet this 
statutory burden . . . will depend upon the issue presented 
by the claim."  Grottveit v. Brown, 5 Vet. App. 91, 92-93 
(1993).  Where the issue in a case is factual, competent lay 
evidence may suffice; however, "where the determination 
involves medical causation or a medical diagnosis, competent 
medical evidence to the effect that the claim is 'plausible' 
or 'possible' is required."  Id. at 93.

With chronic disease shown as such in service or within the 
presumptive period so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date are service connected, unless 
clearly attributable to intercurrent causes.  38 C.F.R. 
§ 3.303(b) (1999).

A claim for service connection requires three elements to be 
well-grounded.  It requires competent (medical) evidence of a 
current disability; competent (lay or medical) evidence of 
incurrence or aggravation of disease or injury in service; 
and competent (medical) evidence of a nexus between the in-
service injury or disease and the current disability.  This 
third element may be established by the use of statutory 
presumptions.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  
Truthfulness of the evidence is presumed in determining 
whether a claim is well-grounded.  Id. at 504.

When a disorder had its onset is a medical question involving 
medical evidence for its resolution, and therefore "competent 
medical evidence to the effect that the claim is 'plausible' 
or 'possible' is required" to establish a well-grounded claim 
for service connection on a direct basis.  Grottveit, 5 Vet. 
App. at 93.

Diseases of an allergic etiology may not be disposed of 
routinely for compensation purposes as constitutional or 
developmental abnormalities. 
38 C.F.R. § 3.380 (19998).  Service connection must be 
determined on the evidence as to existence of the allergy 
prior to enlistment and, if so existent, a comparative study 
must be made of its severity at enlistment and subsequently.  
Increase in the degree of disability during service may not 
be disposed of routinely as natural progress nor as due to 
the inherent nature of the disease.  However, seasonal and 
other acute allergic manifestations subsiding on the absence 
of or removal of the allergen are generally to be regarded as 
acute diseases, healing without residuals (emphasis added).  
The determination as to service incurrence or aggravation 
must be made on the whole evidentiary showing.

Rhinitis is defined as an inflammation of the nasal mucosus 
membrane; allergic rhinitis is associated with hay fever.  
Stedman's Medical Dictionary 1544 (26th ed. 1995).  The 
service medical records disclose that the veteran was seen 
with several upper respiratory complaints, including sinus 
congestion.  However, the existence of rhinitis was not 
medically demonstrated in service, and was not noted on the 
separation examination or the examination for Reserve 
purposes in May 1996.  The first medical evidence of rhinitis 
is found on VA examination in October 1996, at which time 
allergic rhinitis was diagnosed.  While service connection 
may be granted for allergic rhinitis, in this case, in the 
absence of any clinical evidence of rhinitis in service or 
any competent medical evidence of a nexus between the 
allergic rhinitis and the upper respiratory infections in 
service, this claim is not well grounded and must be denied.

The Board has carefully considered the contentions on appeal.  
However, his contentions alone cannot meet the burden that 
will be imposed by 38 U.S.C.A. § 5107(a) with respect to 
submitting a plausible claim.  Espiritu, 2 Vet. App. 492 
(1992).  Although acceptable lay evidence may constitute 
competent evidence when it comes to describing symptoms or 
manifestations of a disease, a veteran's statements as to 
symptomatology, without medical evidence of an underlying 
impairment capable of causing the symptoms alleged, generally 
cannot constitute plausible evidence of the existence of a 
current disability for VA service connection purposes.  
Compare Espiritu v. Derwinski, 1 Vet. App. 492, 494 (1992), 
with Caldwell v. Derwinski, 1 Vet. App. 466, 469 (1991).  On 
the basis of the above findings, the Board can identify no 
basis in the record that would make this claim plausible or 
possible.  38 U.S.C.A. § 5107(a) (West 1991); see Grottveit 
at 92, Tirpak at 610-11; and Murphy at 81.

Increased ratings.

The first responsibility of a claimant is to present a well-
grounded claim.  38 U.S.C.A. § 5107(a) (West 1991).  A claim 
for an increased disability rating is well grounded if the 
claimant alleges that a service-connected condition has 
worsened.  Proscelle v. Derwinski, 2 Vet. App. 629, 632 
(1992).  In this case, the veteran has complained of 
increased disability as a result of his service-connected 
back and right knee disorders, and therefore he has satisfied 
the initial burden of presenting a well-grounded claim.

VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.103 (1998).  The duty to assist 
includes, when appropriate, the duty to conduct a thorough 
and contemporaneous examination of the veteran.  Green v. 
Derwinski, 1 Vet. App. 121 (1991).  In addition, where the 
evidence of record does not reflect the current state of the 
veteran's disability, a VA examination must be conducted.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In this case the RO provided the veteran VA examinations and 
an opportunity for a personal hearing, which he failed to 
attend, in accordance with his requests.  There is no 
indication of additional medical records that the VA failed 
to obtain.  Therefore, VA has satisfied its duty to assist 
the veteran mandated by 38 U.S.C.A. § 5107.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
Separate diagnostic codes identify the various disabilities.  
38 C.F.R. § 4.1 requires that each disability be viewed in 
relation to its history and that there be emphasis upon the 
limitation of activity imposed by the disabling condition.  
38 C.F.R. § 4.2 requires that medical reports be interpreted 
in light of the whole recorded history, and that each 
disability must be considered from the point of view of the 
veteran working or seeking work.  38 C.F.R. § 4.7 provides 
that, where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned.  These requirements for evaluation 
of the complete medical history of the claimant's condition 
operate to protect claimants against adverse decisions based 
on a single, incomplete or inaccurate report and to enable VA 
to make a more precise evaluation of the level of the 
disability and of any changes in the condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  Moreover, VA has a duty 
to acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record  and to explain the reasons and bases 
for its conclusion.

The Court recently held that there is a distinction between a 
claim based on disagreement with the original rating awarded 
and a claim for an increased rating.  Fenderson v. West, 12 
Vet. App. 119 (1999).  The distinction may be important in 
determining the evidence that can be used to decide whether 
the original rating on appeal was erroneous and in 
determining whether the veteran has been provided an 
appropriate SOC.  Fenderson, 12 Vet. App. at 126.  With an 
initial rating, the RO can assign separate disability ratings 
for separate periods of time based on the facts found.  Id.  
With an increased rating claim, "the present level of 
disability is of primary importance."  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  This distinction between 
disagreement with the original rating awarded and a claim for 
an increased rating is important in terms of VA adjudicative 
actions.  See Fenderson.  Although the SOC provided to the 
veteran incorrectly identified the issues on appeal, the 
Board concludes that the veteran was not prejudiced by this 
error in the circumstances of this case.  

Low back disorder.

The veteran's low back disorder has been evaluated under 
Diagnostic Code 5295, as lumbosacral strain.  With muscle 
spasm on extreme forward bending, loss of lateral spine 
motion, unilateral, in standing position, a 20 percent rating 
is assigned.  With characteristic pain on motion, a 10 
percent rating is assigned.  With slight subjective symptoms 
only, a noncompensable rating is assigned.  

If the service-connected low back disorder is evaluated on 
the basis of limitation of motion of the lumbar spine under 
Diagnostic Code 5292, a 10 percent rating contemplates mild 
limitation of motion, a 20 percent rating contemplates 
moderate limitation of motion and a 40 percent rating 
contemplates severe limitation of motion.  38 C.F.R. § 4.71a 
(1999).

On the VA examination in October 1996, the veteran had full 
range of motion of the spine.  There was no muscle spasm 
demonstrated.  Although he had tenderness in the midline of 
the lumbar spine, pain on range of motion was not observed 
clinically.  Straight leg raising was negative and he could 
heel and toe walk.  There was no indication of the sciatic 
neuropathy reported earlier by Mr. Nusbaum.  The Board finds 
that the veteran does not meet the criteria for a rating 
higher than 10 percent under the pertinent rating criteria.     

Right Knee Disorder with Arthritis

The veteran's right knee disorder is currently rated under 
Diagnostic Codes 5010-5257.  Diagnostic Code 5010 provides 
that arthritis due to trauma, substantiated by x-ray 
findings, will be rated as degenerative arthritis on the 
basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.

Diagnostic Code 5257 provides a 10 percent rating for other 
impairment of the knee resulting in slight recurrent 
subluxation or lateral instability of the knee.  The next 
higher schedular evaluation, 20 percent, is applicable with 
moderate recurrent subluxation or lateral instability.  A 30 
percent rating contemplates severe recurrent subluxation or 
lateral instability.  38 C.F.R. § 4.71(a) (1999).

38 C.F.R. § 4.71, Plate II shows that normal flexion and 
extension of the knee is from 0 degrees to 140 degrees.

On the VA examination, the veteran had full range of motion 
although he had tenderness about the patellar line and in the 
lateral line joint.  In addition, there was no evidence of 
any instability.  He had negative Mcmurray, Lachman, and 
anterior drawer signs.  Therefore, there is no basis under 
the rating schedule to grant the veteran an increased rating.

Because of the complaints of low back pain and right knee 
pain, the Board has considered DeLuca v. Brown, 8 Vet. App. 
202 (1995), in which the Court held that, in evaluating a 
service-connected disability involving a joint rated on 
limitation of motion, the Board erred in not adequately 
considering functional loss due to pain under 38 C.F.R. 
§ 4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45.  The Court in DeLuca held that Diagnostic Codes 
pertaining to range of motion do not subsume 38 C.F.R. § 4.40 
and § 4.45, and that the rule against pyramiding set forth in 
38 C.F.R. § 4.14 does not forbid consideration of a higher 
rating based on a greater limitation of motion due to pain on 
use, including use during flare-ups.

The Board stresses that despite the constant complaints of 
low back pain and right knee pain, the objective clinical 
findings have been normal.  That is, the veteran had normal 
range of motion of the back with no evidence of muscle spasm.  
He also had normal range of motion of the knee with no 
clinical evidence of instability.  Therefore, the Board has 
determined that the complaints of pain have not been 
supported by adequate pathology and a higher rating under 
DeLuca is not warranted for either the low back or the right 
knee disabilities.

In exceptional cases where evaluations provided by the 
Ratings Schedule are found to be inadequate, an 
extraschedular evaluation may be assigned which is 
commensurate with the veteran's average earning capacity 
impairment due to the service-connected disorder. 38 C.F.R. § 
3.321(b) (1999).  In this case, the Board finds that the 
regular schedular standards applied in this case adequately 
describe and provide for the veteran's low back disability 
and right knee disability.  There is no persuasive evidence 
of any unusual or exceptional circumstances, such as marked 
interference with employment or frequent periods of 
hospitalization related to this disorder that would take the 
veteran's case outside the norm so as to warrant an 
extraschedular rating.



ORDER

Service connection for rhinitis is denied.  Entitlement to an 
increased rating for lumbosacral stain and for a right knee 
disorder is denied.



		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals



 

